—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about January 3, 2001, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect made upon respondent’s default at the fact-finding hearing, unanimously affirmed, with respect to the disposition, and the appeal therefrom unanimously dismissed, insofar as addressed to the fact-finding determination, without costs.
Respondent’s motion to vacate his default at the fact-finding hearing was properly denied for lack of evidence corroborating his claims that he was ill and had notified his attorney of his indisposition (see Matter of Ashley Marie M., 287 AD2d 333 [2001]; Matter of Laura Mariela R., 302 AD2d 300 [2003]). Nor did respondent’s submissions, which contained no documentary or other persuasive evidence substantiating his claimed progress in rectifying his immigration status, or in securing adequate gainful employment and appropriate housing, show a meritorious defense. Since there can be no review of a fact-finding determination made upon a default at the fact-finding hearing, we dismiss so much of the appeal as is addressed to the fact-finding determination (see Matter of Christopher H., 281 AD2d 280 [2001], lv denied 96 NY2d 715 [2001]). A preponderance of the evidence supports the finding that it is in the child’s best interests to be adopted by her foster mother. Concur — Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.